                    IN THE UNITED STATES DISTRICT COURT
                IN THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                         CIVIL ACTION NO. 5:18-cv-541

 WESTFIELD INSURANCE
 COMPANY,

        Plaintiff,                                       COMPLAINT FOR
                                                     DECLARATORY JUDGMENT
 v.

 COLIN CROSSMAN, DEANNA
 CROSSMAN, AND MT
 CHARLESTON LANDLORD, LLC,

        Defendants.

       COMES NOW, Plaintiff, Westfield Insurance Company (“Plaintiff”), complaining

of Defendants, Colin Crossman, Deanna Crossman, and MT Charleston Landlord, LLC

(“Defendants”) (Plaintiff and Defendants are collectively referred to as the “Parties”) and

seeking a declaratory judgment, alleges and states the following:

       1.      This is a Complaint for a declaratory judgment pursuant to 28 U.S.C. §

2201, et seq., and Rule 57 of the Federal Rules of Civil Procedure, in which Plaintiff

seeks a determination of its rights and responsibilities under a specific policy of insurance

issued to Memento Mori LLC in North Carolina.

       2.      Plaintiff was, and is, a corporation duly formed and existing by virtue of the

laws of the State of Ohio. At all times relevant to this Complaint, Plaintiff was and is

licensed to conduct business throughout the State of North Carolina.




            Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 1 of 8
       3.       Upon information and belief, Defendant Colin Crossman is a citizen and

resident of Wake County, North Carolina.

       4.       Upon information and belief, Defendant Deanna Crossman is a citizen and

resident of Wake County, North Carolina.

       5.       Upon information and belief, Defendant MT Charleston Landlord, LLC is a

Nevada limited liability company organized under the laws of the state of Nevada.

       6.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

and 28 U.S.C. § 2201.

       7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) in

that one or more of the Defendants reside in this judicial district and a substantial part of

the events or omissions giving rise to the claim occurred in this judicial district.

       8.       Plaintiff issued a policy of insurance to Memento Mori LLC in North

Carolina under policy number TRA 4275594 (the “Policy”). A true and accurate copy of

the Policy (including endorsements) is expressly incorporated herein and attached hereto

as Exhibit “A.”

       9.       The Policy became effective on February 4, 2018.

       10.      On or about March 19, 2018, MT Charleston Landlord, LLC was added to

the Policy as an additional named insured.

       11.      Upon information and belief, Colin and Deanna Crossman were managers

and/or members of MT Charleston Landlord, LLC and qualify as insureds under the

Policy.

       12.      The Policy provides in relevant part as follows:


                                        2
             Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 2 of 8
SECTION I – COVERAGES

COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY

  1. Insuring Agreement

        a. We will pay those sums that the insured becomes legally obligated to pay
           as damages because of “personal and advertising injury” to which this
           insurance applies. We will have the right and duty to defend the insured
           against any “suit” seeking those damages. However, we will have no duty
           to defend the insured against any “suit” seeking damages for “personal and
           advertising injury” to which this insurance does not apply.…

        b. This insurance applies to “personal and advertising injury” caused by an
           offense arising out of your business but only if the offense was committed
           in the “coverage territory” during the policy period.

  2. Exclusions

     This insurance does not apply to:

        a. Knowing Violation of Rights of Another

           “Personal and advertising injury” caused by or at the direction of the
           insured with the knowledge that the act would violate the rights of another
           and would inflict “personal and advertising injury.”

        b. Material Published With Knowledge of Falsity

           “Personal and advertising injury” arising out of oral or written publication,
           in any manner, of material, if done by or at the direction of the insured with
           knowledge of its falsity.

SECTION V – DEFINITIONS

  14. “Personal and advertising injury” means injury including consequential “bodily
       injury,” arising out of one or more of the following offenses:

        a. False arrest, detention or imprisonment;

        b. Malicious prosecution;




                                   3
        Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 3 of 8
            c. The wrongful eviction from, wrongful entry into, or invasion of the right of
               private occupancy of a room, dwelling or premises that a person occupies,
               committed by or on behalf of its owner, landlord or lessor;

            d. Oral or written publication, in any manner, of material that slanders or
               libels a person or organization or disparages a person’s or organization’s
               goods, products or services;

            e. Oral or written publication, in any manner, of material that violates a
               person’s right of privacy;

            f. The use of another’s advertising idea in your “advertisement”; or

            g. Infringing upon another’s copyright, trade dress or slogan in your
               “advertisement.”


      13.      On or about September 18, 2018, The Siegel Group Nevada, Inc., and

Garrett Capital, LLC d/b/a Artisan Hotel Boutique (collectively “Underlying Plaintiffs”)

filed a Complaint in the Eighth Judicial District Court in Clark County, Nevada, Civil

Action No. A-18-781311-C (the “Underlying Lawsuit”).

      14.      A copy of the Underlying Lawsuit is expressly incorporated herein and

attached hereto as Exhibit “B.”

      15.      The Underlying Lawsuit alleges, among other things, that Defendants

prepared a five-page “Executive Summary,” which was published to third parties,

regarding the acquisition of property in Mount Charleston, Nevada, which included

“numerous false and defamatory statements” regarding the Underlying Plaintiffs.

      16.      The Underlying Lawsuit alleges, among other things, that Defendants are

liable for “Business Disparagement.”




                                       4
            Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 4 of 8
       17.       The Underlying Lawsuit alleges, among other things, that Defendants made

disparaging statements with reckless disregard for the truth of the statements.

       18.       Under Nevada law, “Business Disparagement” requires, among other

things, a false and disparaging statement, which was made with malice.

       19.       The Underlying Lawsuit alleges, among other things, that the Underlying

Plaintiffs are entitled to “Injunctive Relief” based on Defendants’ acts.

       20.       By alleging “Business Disparagement” under Nevada law, the Underlying

Plaintiffs have alleged Defendants knowingly violated the rights of the Underlying

Plaintiffs.

       21.       As Defendants are alleged to have knowingly violated the rights of the

Underlying Plaintiffs, Plaintiff does not have an obligation under the Policy to defend

Defendants in the Underlying Lawsuit.

       22.       As Defendants are alleged to have knowingly violated the rights of the

Underlying Plaintiffs, Plaintiff does not have an obligation under the Policy to indemnify

Defendants from any damages sought in the Underlying Lawsuit.

       23.       By alleging “Business Disparagement” under Nevada law, the Underlying

Plaintiffs have alleged Defendants published material with knowledge of its falsity.

       24.       As Defendants are alleged to have published material with knowledge of its

falsity, Plaintiff does not have an obligation under the Policy to defend Defendants in the

Underlying Lawsuit.




                                         5
              Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 5 of 8
       25.      As Defendants are alleged to have published material with knowledge of its

falsity, Plaintiff does not have an obligation under the Policy to indemnify Defendants

from any damages sought in the Underlying Lawsuit.

       26.      In their claim for “Injunctive Relief” the Underlying Plaintiffs are not

seeking damages because of a personal and advertising injury.

       27.      As Plaintiffs are not seeking damages because of a personal and advertising

injury, Plaintiff does not have an obligation under the Policy to defend Defendants in the

Underlying Lawsuit.

       28.      As Plaintiffs are not seeking damages because of a personal and advertising

injury, Plaintiff does not have an obligation under the Policy to indemnify Defendants

from any damages sought in the Underlying Lawsuit.

       29.      Plaintiff has retained counsel to defend Defendants in the Underlying

Lawsuit under a reservation of rights.

       30.      Pursuant to the terms of the Policy, Plaintiff is not obligated to defend

Defendants in the Underlying Lawsuit.

       31.      Pursuant to the terms of the Policy, Plaintiff is not obligated to indemnify

Defendants for any damages sought or obtained in the Underlying Lawsuit.

                     COUNT ONE - DECLARATORY JUDGMENT

       32.      Plaintiff incorporates as if fully set forth herein the allegations contained

within the above paragraphs.




                                        6
             Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 6 of 8
      33.      There exists an actual, substantial and justiciable issue in controversy

between the Parties hereto with respect to Plaintiff’s obligation to defend Defendants in

the Underlying Lawsuit.

      34.      There exists an actual, substantial and justiciable issue in controversy

between the Parties hereto with respect to Plaintiff’s obligation to indemnify Defendants

for any damages sought or obtained in the Underlying Lawsuit.

      35.      A judicial determination and a declaration of the rights and obligations of

the Parties is necessary and appropriate at this time because Plaintiff has no adequate

remedy at law which will resolve the current controversy.

      36.      For reasons set forth above, Plaintiff is entitled to a declaration from the

Court that it is not obligated to defend Defendants in the Underlying Lawsuit.

      37.      For reasons set forth above, Plaintiff is entitled to a declaration from the

Court that it is not obligated to indemnify Defendants for any damages sought or obtained

in the Underlying Lawsuit.

   WHEREFORE, Plaintiff prays for relief as follows:

      1.       For a declaration that Plaintiff is not obligated to defend Defendants in the

               Underlying Lawsuit;

      2.       For a declaration that Plaintiff is not obligated to indemnify Defendants for

               any damages sought or obtained in the Underlying Lawsuit;

      3.       For an award of attorneys’ fees and costs pursuant to law;

      4.       For trial by jury as to all issues of fact; and

      5.       For such other and further relief as the Court may deem just and proper.


                                       7
            Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 7 of 8
This the 7th day of November, 2018.


                                      /s/ Jeffrey B. Kuykendal
                                      Heather G. Connor
                                      Jeffrey B. Kuykendal
                                      McAngus, Goudelock & Courie, PLLC
                                      P.O. Box 30307
                                      Charlotte, NC 28230
                                      heather.connor@mgclaw.com
                                      jeffrey.kuykendal@mgclaw.com
                                      Counsel for Plaintiff




                              8
   Case 5:18-cv-00541-BO Document 2 Filed 11/07/18 Page 8 of 8
